810 F.2d 204
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Edward WILLIAMS, Plaintiff-Appellant,v.Larry SEAY, et al., Ken Foster, Defendants-Appellees.
No. 86-5603.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1986.

Before KEITH, MERRITT and WELLFORD, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellant's response to this Court's order to show cause why this appeal should not be dismissed for lack of jurisdiction.


2
It appears from the record that the judgment of the district court from which appellant filed notice of appeal was entered on February 6, 1986.   The notice of appeal was filed 42 days late on April 21, 1986.   The failure of an appellant to timely file notice of appeal deprives an appellate court of jurisdiction.   Berman v. United States, 378 U.S. 530 (1964);   Myers v. Ace Hardware, Inc., 777 F.2d 1099 (6th Cir.1985).   The failure to receive a copy of the district court's judgment does not excuse a party from failure to timely appeal.   Rule 77(d), Federal Rules of Civil Procedure;   Pryor v. Marshall, 711 F.2d 63 (6th Cir.1983).   Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing notice of appeal.


3
Accordingly, it is ORDERED that the appeal be and it is hereby dismissed for lack of jurisdiction.